260 So. 2d 701 (1972)
261 La. 775
Samuel L. WOMACK et al.
v.
The TRAVELERS INSURANCE COMPANY et al.
No. 52374.
Supreme Court of Louisiana.
May 1, 1972.
Writ denied. On the facts found by the Court of Appeal, there is no error of law in the judgment complained of.
SANDERS, J., is of the opinion that a writ should be granted.
TATE, J., is of the opinion that this writ should be granted.
BARHAM, J., is of the opinion the writ in this application and the accompanying application, No. 52,358, 261 La. 775, 260 So. 2d 701, should be granted. See dissent in No. 52,358.